SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): March 31, 2003 Surgical Safety Products, Inc. (Exact name of registrant as specified in its charter) New York (State of Other Jurisdiction of Incorporation) 0-24921 65-0565144 (Commission File Number) (IRS Employer Identification No.) 8374 Market Street, Number 439 Bradenton, Florida 34202 (Address of Principal Executive Offices) (Zip Code) (941) 360-3039 (Registrant's Telephone Number, Including Area Code) 1 Item 1. Changes in Control. Surgical Safety Products, Inc. has adopted a restructure plan (the "Restructure Plan") under which (a) control of the Company will be transferred to Messrs. Tim Novak, R. Paul Gray, and Jerry W. Leonard through the issuance of Series A Preferred Stock having a majority of the voting interests in the Company in exchange for outstanding indebtedness of the Company and cash; (b) the Company will reincorporate in the State of Nevada by a merger with and into its wholly owned subsidiary, Power3 Medical, Inc.; and (c) the Company will exchange each share of the common stock of the Company for one-fiftieth (.02) shares of the common stock of Power3 Medical, Inc. Item 7. Financial Statements and Exhibits. The following documents are filed as an Exhibit to this report: 2.1 Plan and Agreement of Merger 4.1 Certificate of Designations of Series A Preferred Stock 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereto duly authorized. Surgical Safety Products, Inc. Date: April 8, 2003 By: /s/ Tim Novak Tim Novak, Chief Executive Officer 3 EXHIBIT INDEX 2.1 Plan and Agreement of Merger 4.1 Certificate of Designations of Series A Preferred Stock 4
